*679
ORDER

Claimant, Venus Williams, appeals from the order of the Labor & Industrial Relations Commission (the Commission) denying her unemployment benefits. The Commission adopted the decision of the Appeals Tribunal of the Division of Employment Security, which found that Claimant was not able and available for work, and that she voluntarily quit but not for good cause "attributable to the employer. The order of the Commission is supported by competent and substantial evidence. An extended opinion would have no precedential value. We have, however," provided a memorandum setting forth the reasons for our decision to the parties, for their use only.
We affirm the order of the Commission, pursuant.to Rule 84.16(b).